             Case 1:19-cr-10081-IT Document 271 Filed 10/21/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                         Criminal No. 19-CR-10081-IT
       vs.

MARTIN FOX,

                      Defendant.



                   ASSENTED TO MOTION FOR A RULE 11 HEARING

        The United States of America, by and through its undersigned counsel, together with
Defendant Martin Fox, by and through Michael Pineault, Esq., counsel for Defendant Fox, file
Defendant’s executed plea and cooperation agreements, attached to this motion as exhibits. The
parties further request a Rule 11 hearing at the convenience of the Court.


                                                   Respectfully submitted,

                                                   ANDREW E. LELLING
                                                   United States Attorney


                                           By:     __________________
                                                   ERIC S. ROSEN
                                                   Assistant U.S. Attorney

                                                   Date: October 21, 2019
          Case 1:19-cr-10081-IT Document 271 Filed 10/21/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that the parties have met and conferred about this motion for a Rule 11
hearing, and that this document filed through the ECF system will be sent electronically to the
registered participants identified on the Notice of Electronic Filing (NEF) and mailed to all those
not participating in ECF.


Dated: October 21, 2019                                     By:    /s/ Eric S. Rosen
                                                            ERIC S. ROSEN
                                                            Assistant United States Attorney




                                                2
